The misconduct of counsel for respondents was prejudicial. The nature of this case is such that it was not possible to remove, by granting the motion to strike the many statements besmirching the reputation of appellant husband, from the minds of the jurors the unfavorable impressions they undoubtedly gained from such misconduct.
It is contrary to the concept of justice to permit those who prey upon the weak and contemptuously regard the answer given twenty centuries ago to the age-old query, "Am I my brother's keeper?" to capitalize man's instinctive repugnance to one who defaults a so-called "debt of honor" and/or merits the idiomatic designation of "welsher" as a defense to an action by a wife *Page 590 
and her children to recover the living of which the gambler unlawfully deprived them.
There was competent evidence which, if accepted by the jury as true (the jurors, not the court, are the triers of fact), would warrant a verdict for appellants. In the absence of prejudicial statements by counsel for respondents, the jury might have found in favor of appellants.
The judgment should be reversed, with direction to the trial court to grant a new trial.
September 13, 1943. Petition for rehearing denied.